Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 1/19/2021 have been fully considered but they are not persuasive for the following reasons.
Claims 1 and 4 were separately rejected as being anticipated by Waller. in response, applicant incorporated the subject matter of claim 4 into independent claim 1, while asserting Waller failed to teach the claimed subject matter which includes the step of ‘checking whether the voice dialog has been concluded and activating the gesture recognition when the dialog has not been concluded’. Similar to the present application, Waller’s system is directed to a multimode user interface of a driver assistance system comprising a multimodal voice dialog session for conducting voice and gesture dialog consecutively or in parallel. The examiner, respectfully, disagrees with the applicant’s assertion which appears to suggest that Waller’s system stay active and receives gesture input after the particular dialog is concluded. According to Waller, a voice dialog session is initiated at the detection of a voice input which instantly activates the display and control interaction prompting the user to enter gesture/voice input. Waller teaches where the voice dialog session has a presettable time allowing the user to provide voice and/or gesture information to continue with the voice dialog session, which at the expiration of the time the session is deactivated (Par.13) According to a further embodiment, the voice command can be superimposed on the display and operating element for a presettable, defined period of time 
 Waller further explains where once the voice dialog session is triggered, the system activates its detection of gesture and/or voice input for a defined presettable period of time.[0088] When the voice recognition means is active in the third modality M3 voice commands may be input by the user 10. In doing so, the method may be conducted such that the voice recognition means is only active for a presettable defined period of time, wherein the period of time is displayed on the display and control device 20, 60 for the user 10.
 It is the examiner undersating that according to Waller, at the end of the presettable time, which is initiated by voice input, the dialog session that includes voice and gesture interaction expires for the particular session, suggesting inputs have to be issued by the user during the presettable period of time or before the time period .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waller et al. (US 2011/0022393).
As to claim 1, Waller teaches method for carrying out a multimodal dialog in a vehicle, comprising the acts of:
Capturing a first input of a vehicle user for activating a voice dialog; (Pars.53, 104, 131)
activating the voice dialog in response to the capturing; (Pars.12, 57, 88) and
activating/initiating gesture recognition in response to the activating of the voice dialog (invoking/triggering a gesture dialog in response to the voice dialog) wherein the act of activating gesture recognition is performed when the checking determines that the voice dialog has not been concluded (Pars.13, 61, 69, 77, 112-114, 154, 176; Figs. 1-10; abstract).

    PNG
    media_image1.png
    253
    327
    media_image1.png
    Greyscale

As to claim 2, Waller teaches wherein the first input of the vehicle user for activating the voice dialog is a first voice input of the vehicle user (Figs.6-8).
As to claim 3, Waller teaches processing the first voice input (abstract).
As to claims 5-6, Waller teaches a second input comprising gesture (Figs.1-10).
As to claim 7, Waller teaches deactivating the gesture recognition when the checking determines that the voice dialog has been concluded (Pars.13, 61, 176, Fig.10).
As to claims 8-9, Waller teaches outputting through a voice output a request in response to the first input of the vehicle user (abstract).
As to claims 10-13, Waller teaches processing the second/gesture input of the vehicle user on a basis of the input request, where the gesture is pointing finger (Figs.1-10).
As to claims 14-17, Waller teaches where the driver using his finger selects from vertically and horizontally displayed options (Figs.7-8, 11).
As to claims 18-19, Waller teaches a motor vehicle comprising a multimodal dialog machine carrying out the method of claim 1 (abstract, Figs.1-10).









Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615.  The examiner can normally be reached on monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.